Citation Nr: 1624773	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

2.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.

3.  Entitlement to service connection for a bilateral knee disorder, to include as due to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION


The Veteran served on active duty from February 1967 to October 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).

The Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In addition, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, in consideration of the holdings in Clemons and Brokowski, the Board has recharacterized the issues as reflected on the title page.

The issue of service connection for a bilateral hand condition has been raised by the record in a December 2009 and October 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2010, the Veteran underwent VA examination of his feet.  The examiner diagnosed the Veteran with bilateral pes planus, congenital.  He further opined that such condition is considered a "congenital disorder," concluding that it is less likely than not that such "preexisting condition" was made permanently worse beyond the natural progression because of military service as there was no documentation of any serious injury to his feet during service.

The Board finds such opinion to be insufficient.  The medical record includes diagnoses of pes planus and plantar fasciitis, but plantar fasciitis was not addressed by the April 2010 examiner.  Additionally, the April 2010 examiner did not clearly address whether the Veteran's bilateral pes planus was a congenital defect or disease and did not sufficiently consider and address the Veteran's allegations that his claimed bilateral foot disorder resulted from walking daily for hours and hours on the flight line at the Elmendorf Air Force Base in Alaska while wearing combat boots which hurt both his feet and knees and/or from frostbite from cold exposure in service.  See, e.g., August 2009 Statement (alleging frost bite from walking on the flight line in all kinds of weather), September 2009 Statement (alleging injury to his feet and knees from walking on the flight line), December 2009 Statement (alleging pain in his feet and knees from walking many miles in combat boots as well as suffering from frostbite to his feet), October 2012 Statement (alleging frostbite of the feet in service).

Accordingly remand is warranted for another VA examination.  Moreover, since the Veteran was not afforded a VA examination for his claimed bilateral knee condition, he should also be provided one on remand.  To that end, the Board notes that the Veteran's allegations implicate direct service connection as well as secondary service connection, as the Veteran has asserted that his bilateral knee condition directly resulted directly from walking for hours in combat boots in service or was secondarily caused or aggravated by his claimed bilateral foot disorder.

Additionally, further VA psychiatric examination is needed prior to adjudication of the Veteran's claim.  The Veteran underwent VA psychiatric examination in August 2010, during which he was diagnosed with depressive disorder, the only medical diagnosis of record.  The Veteran reported that he developed a psychiatric disorder in service as a result of dead bodies and caskets which he observed at the Elmendorf Air Force Base and his receipt of the news of the death of this mother which resulted in the Veteran flying home on a plane filled with dead bodies to attend her funeral in Chicago, Illinois.  The examiner concluded that it was less likely as not that the Veteran's depressive disorder resulted from service because the Veteran suffered from numerous stressors at various points in his life, both prior to and after service, and because he disliked his job as military police.  The examiner also specifically noted that the "symptoms documented October 8, 1970 [Report of Medical history], were commented on by the examiner who recorded their relationship to 'protracted work hours, everyday tension and anxiety,'" a context or situation that the examiner found no longer existed.

The Board's review of the record, however, reveals that the August 2010 VA examiner based his conclusion, in part, upon a misapprehension of the October 1970 Report of Medical History.  In such report, the Veteran disclosed "[occasional trouble sleeping due to protracted work hours, no comp., no seq." and "[o]ccasional worry and depression due to everyday tension and anxieties."  Because the report is based upon an inaccurate factual premise, it is inadequate for adjudicating the claim.  Additionally, the August 2010 examiner also raised, but failed to address, the issue of whether the Veteran had a preexisting psychiatric disorder prior to his entry to service.  Because of these shortcomings, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  The claims file should be made available to and reviewed by the examiner. After a review of the claims file, it is requested that the examiner provide responses to the following: 

Does the Veteran have a current psychiatric disability?  If so, determine whether it is at least as likely as not (a 50 percent probability or more) that any such disability or disabilities began in service or was the result of any incident in service

(A) Does the Veteran have a current, chronic psychiatric disability?

(B) For each current psychiatric disability identified, determine whether there is clear and unmistakable evidence that the acquired psychiatric disorder existed prior to the Veteran's service.

(C) If so, for each acquired psychiatric disability identified as preexisting, determine whether there is clear and unmistakable evidence that the Veterans preexisting psychiatric disability was NOT aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

(D) For each acquired psychiatric disability NOT identified as preexisting service, determine whether it is at least as likely as not (a probability of 50 percent or greater) that such disability began in or is related to active service.

In answering the above inquiries, the examiner is asked to specifically address the Veteran's contentions that he developed a psychiatric condition in service from observing dead bodies or caskets while working on the flight line at the Elmendorf Air Force Base, or from his receipt of the news of his mother's death while in service and his flight to the funeral during which he was allegedly observed dead bodies.  

A rationale should be provided for any opinion given.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral foot disorder.  The claims file should be made available to and reviewed by the examiner. After a review of the claims file, it is requested that the examiner provide explicit responses to the following:

(A) Does the Veteran have a current, chronic bilateral foot disability, including pes planus or plantar fasciitis?  If so, determine whether it is at least as likely as not (a 50 percent probability or more) that any such disability or disabilities began in service or was the result of any incident in service.

(B) For any congenital abnormality identified (including the pes planus), determine whether this is a defect or disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i) If the Veteran's diagnosed bilateral foot disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(ii) If the Veteran is diagnosed bilateral foot disorder is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.

In answering the above inquiries, the examiner is asked to specifically address service treatment records showing treatment for the feet, as well as the Veteran's contentions that his feet were injured in service from walking for hours daily along the flight line of the Elmendorf Air Force Base in combat boots, or from cold weather exposure.

A rationale should be provided for any opinion given.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral knee disorder.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following:

(A) Does the Veteran have any current, chronic disability of the bilateral knees, including degenerative joint disease?  If so, is it at least as likely as not (a 50 percent probability or more) that any such disability or disabilities began in service, was the result of any incident in service, or was due to arthritis manifested within one year of discharge from service?

(B) If the Veteran is diagnosed with any current, chronic bilateral knee disability, is it at least as likely as not (a 50 percent probability or more) that any such disability was caused or aggravated by a bilateral foot condition?

In answering the above inquiries, the examiner is asked to specifically address service treatment records showing treatment for the feet, as well as the Veteran's contentions that his feet were injured in service from walking for hours daily along the flight line of Elmendorf Air Force Base in combat boots, or from cold weather exposure.

A rationale should be provided for any opinion given.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

